DETAILED ACTION
This office action is in response to applicant’s filing dated January 6, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-5 and 10-15 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed January 6, 2022.  Acknowledgement is made of Applicant's amendment of claim(s) 1 and 10; and cancelation of claim(s) 6-9 and 16-19. 
Applicants elected without traverse a formulation comprising (1) prednisolone PO4 about 1%, moxifloxacin HCL about 0.5%, and bromfenac about 0.075 as the elected formulation species and care after cataract surgery as the elected ocular condition in the reply filed on August 23, 2021.  The requirement is still deemed proper.  
Claims 1-5 and 10-15 are presently under examination as they relate to the elected species: a formulation comprising (1) prednisolone PO4 about 1%, moxifloxacin HCL about 0.5%, and bromfenac about 0.075 and care after cataract surgery.

Priority
The present application claims benefit of US Provisional Application No. 63/037,171 filed on June 10, 2020.  The effective filing date of the instant application is June 10, 2020.
Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 10-13 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Sampietro et al (US 2018/0318319 A1, cited in the IDS filed July 29, 2021).
Regarding claim 1, Sampietro teaches a method for treating an ocular condition of an eye; wherein the method comprises a step of administering a pharmaceutical composition at, in, or around the eye via a deliver device and per a predetermined dosing regimen (claim 1) wherein the ocular condition is care after cataract surgery (claim 2); wherein the pharmaceutical composition comprises prednisolone PO4 1% and bromfenac 0.07% with a pH of 8.3 to 8.5 (claim 3), wherein the pharmaceutical composition is preservative free (claim 6).    

Regarding claims 10 and 11, Sampietro teaches a method for treating an ocular condition of an eye; wherein the method comprises a step of administering a pharmaceutical composition at, in, or around the eye via a delivery device and per a predetermined dosing regimen; wherein the pharmaceutical composition comprises at least two active pharmaceutical ingredients compounded and stored in communication with each other; wherein the method is more effective as compared against a preexisting method; wherein the preexisting method administers the at least two active pharmaceutical ingredients from at least two separate and different containers; wherein the method exposes the eye to less preservatives as compared against the current method (claim 11) wherein the ocular condition is care after cataract surgery (claim 12); wherein the pharmaceutical composition comprises prednisolone PO4 1% and bromfenac 0.07% with a pH of 8.3 to 8.5 (claim 13), wherein the pharmaceutical composition is preservative free (claim 16).    
Sampietro does not explicitly teach the elected combination of prednisolone PO4 about 1%, moxifloxacin HCL about 0.5%, and bromfenac about 0.075.  
However, Sampietro does teach a composition wherein the pharmaceutical composition comprises moxifloxacin HCl 0.5% and wherein the pharmaceutical composition comprises prednisolone PO4 1%, gatifloxacin 0.5%, and bromfenac 0.07% with a pH of 8.3 (claim 3).  Moreover, Sampietro teaches moxifloxacin HCl is a fluoroquinolone antibacterial agent [0089] useful in a method of post-op care after cataract surgery [0039].  Sampietro further teaches gatifloxacin is a fluoroquinolone family antibiotic [0147]; and a composition comprising the pharmaceutical composition comprises prednisolone PO4 1%, gatifloxacin 0.5%, and bromfenac 0.07% is useful in a method of post-op care after cataract surgery.  It would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any fluoroquinolone antibacterial agent) for another (moxifloxacin) with an expectation of success, since the prior art establishes that both function in similar manner.  

Regarding the claimed amount of bromfenac, Sampietro teaches bromfenac in an amount of 0.07%, which is slightly lower than the instantly claimed amount of bromfenac.  However, MPEP 2144.05 states, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In the instant case, the instantly claimed amounts of bromfenac of about 0.075% is very close to 0.07% taught by Sampietro. The prima facie one skilled in the art would have expected them to have the same properties.

Regarding claims 2 and 12, Sampietro teaches wherein the delivery device is an eye dropper (claims 9 and 19).

Regarding claims 5 and 15, Sampietro teaches wherein the predetermined dosing regimen is selected from: once per day, twice per day, three times per day, once every other day, once per week, once every other week, or once monthly (claims 10 and 20).
Taken together, all this would result in the practice of the method of claims 1, 2, 5, 10-12, and 15 with a reasonable expectation of success.
Regarding claims 3 and 13, Sampietro teaches it would be desirable if such different packaged medications could be formulated to exist in a single package or delivery device, which may be improve patient compliance and reduce costs to the patient; dosing from a single container (that combines APIs) as opposed to multiple containers where the APIs are in separate and different containers, also exposes the patient to fewer preservatives; it would also be desirable if such a combined single packaging or delivery device, also increased efficacy and/or minimized side-effects [0006].  Sampietro further teaches the prednisolone PO4 1% and the bromfenac 0.07% pharmaceutical composition may be delivered to the eyes of a patient via use eye drops from an eye dropper [0186] and a method of compounding the pharmaceutical composition and transferring to a final delivery device, e.g. a sterile ophthalmic dropper bottle [0188].  Moreover, Sampietro teaches in some embodiments, a pharmaceutical composition may comprise at least three active ingredients (APIs), prednisolone PO4, gatifloxacin and bromfenac [0197] and a method of compounding the pharmaceutical composition and transferring to a final delivery device, e.g. a sterile ophthalmic dropper bottle [0205].  As such, it would have been prima facie obvious to one of ordinary skill in the art to formulate the combination of prednisolone PO4 about 1%, moxifloxacin HCL about 0.5%, and bromfenac about 0.07 rendered obvious by Sampietro in a compounded composition and transferred to a final delivery device as suggested by Sampietro since Sampietro teaches formulating the compositions into a single delivery device improves patient compliance, reduces costs to patient, exposes the patient to fewer preservatives and may also increase efficacy and/or minimize side-effects.
.


Claims 4 and 14 stand rejected under 35 U.S.C. 103 as being unpatentable over Sampietro et al (US 2018/0318319 A1, cited in the IDS filed July 29, 2021) as applied to claims 1-3, 5-8, 10-13 and 15-18  above, and further in view of Painchaud et al (US 2011/0155770 A1, cited in a previous Office Action).
Sampietro teaches all the limitations of claims 4 and 14 (see above 103 rejection), except wherein the multidose eye dropper is a dropper bottle comprising a non-return position preventing the liquid from flowing back into the dropper bottle.
However, Painchaud teaches a device for dispensing predetermined metered quantities of liquid while also improving the sterility of the dispensed liquid [0004]; device includes a sealing member than can take up a liquid release position, allowing liquid to flow out of the device, and a non-return position preventing liquid from flowing back into the device, wherein the sealing member is provided with a metering means for metering out the liquid to be dispensed [0005]; generally the predetermined metered quantities of liquid are drops of liquid [0006]; penetration of liquid into undesired zones is a source of contamination, in particular through development of bacteria; in order to avoid such a risk, it is necessary to provide specific means for procuring sealing [0007]; incorporating the metering means into the sealing member makes it easier to reduce any "dead volume" that might contain contaminated liquid; such dead 
As such, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to incorporate the combination of prednisolone PO4 about 1%, moxifloxacin HCL about 0.5%, and bromfenac about 0.07 suggested by Sampietro in the eye dropper device comprising a non-return position preventing liquid from flowing back into the device since the prior art teaches it is desirable to prevent backflow of liquid into the source/reservoir of the composition to prevent contamination, thus resulting in the practice of the method of claims 4 and 14 with a reasonable expectation of success.
Response to Arguments
The Declaration of Brian Holdorf under 37 CFR 1.132 filed January 6, 2022 is insufficient to overcome the rejection of record and is addressed in the response set forth below.

103 over Sampietro
Applicant argues:
There is no motivation to modify the compositions of prednisolone, gatifloxacin, bromfenac, and benzalkonium chloride (BAK, a preservative) (hereinafter "PGBB") or prednisolone, gatifloxacin, and bromfenac without BAK (hereinafter "PGB") to meet the language of claims 1 and 10, at least in part because Applicant recognized various stability problems with prior compositions such as PGBB and PGB, and recognized solutions, such as, for example, those as claimed.  According to the Declarant, stability issues were found when 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	As set forth above, Sampietro teaches a method for treating an ocular condition, care after cataract surgery, wherein the pharmaceutical composition comprises prednisolone PO4 1% and bromfenac 0.07% with a pH of 8.3 to 8.5 (claim 3), wherein the pharmaceutical composition is preservative free (claim 6).    Moreover, Sampietro teaches moxifloxacin HCl is a fluoroquinolone antibacterial agent [0089] useful in a method of post-op care after cataract surgery [0039].  Thus, prednisolone PO4, bromfenac and moxifloxacin HCl are each taught as prima facie obvious to one of ordinary skill in the art to formulate the combination of prednisolone PO4 about 1%, moxifloxacin HCL about 0.5%, and bromfenac about 0.07 rendered obvious by Sampietro in a compounded composition and transferred to a final delivery device as suggested by Sampietro since Sampietro teaches formulating the compositions into a single delivery device improves patient compliance, reduces costs to patient, exposes the patient to fewer preservatives and may also increase efficacy and/or minimize side-effects.  Thus, the skilled artisan would have been motivated to formulate the combination of prednisolone PO4 about 1%, moxifloxacin HCL about 0.5%, and bromfenac about 0.07 since each are taught for the same purpose and since the prior art establishes that formulating the compositions into a single delivery device improves patient compliance, reduces costs to patient, exposes the patient to fewer preservatives and may also increase efficacy and/or minimize side-effects.
	Moreover, Sampietro teaches a pharmaceutical composition may comprise at least one active ingredient (API), moxifloxacin HCl; in some embodiments, this pharmaceutical composition may comprise moxifloxacin HCl at 0.5% (weight per volume); and in some embodiments, this pharmaceutical composition may be preservative free; which may result in increased efficacy as compared to pharmaceutical compositions with preservatives [0088].  Thus, Sampietro teaches moxifloxacin in preservative free compositions.  Moreover, Sampietro 4 about 1%, moxifloxacin HCL about 0.5%, and bromfenac about 0.07 without a preservative since these agents are taught to be formulated in formulations without a preservative.  
	With regard to the alleged unexpected properties of increased stability, the Examiner acknowledges that the Declarant provides data that may support improved stability of the combination of prednisolone PO4, moxifloxacin, and bromfenac compared to the combination of prednisolone PO4, gatifloxacin, and bromfenac.  MPEP 716.02 states:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  "A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) 
In the instant case, Sampietro teaches a composition comprising moxifloxacin which are preservative free and a composition comprising prednisolone PO4 and bromfenac which is preservative free.  While the cited art does not explicitly disclose the stability properties of these compositions, the cited art does explicitly teach the use of these compositions preservative free.  The Examiner relied on the teaching of Sampietro of a composition comprising prednisolone PO4, gatifloxacin, and bromfenac to establish that it was known in the art to combine prednisolone PO4 and bromfenac with a fluoroquinolone antibacterial agent for use in a method of post-op care after cataract surgery.  The skilled artisan would expect that the combination of prednisolone PO4, moxifloxacin, and bromfenac could be formulated without preservatives for use in a method of post-op care after cataract surgery.  The provided does not establish that the combination of prednisolone PO4, moxifloxacin, and bromfenac results in an unexpectedly more stable composition compared to the individual components or 

Applicant argues:
	This novel solution is a non-obvious combination of prednisolone phosphate, moxifloxacin and bromfenac together with the removal of BAK, as claimed in claim 1 and 10. This claimed combination addresses the stability problem first recognized by the Applicant when compounding PGBB and PGB.  This fact pattern closely matches that in Leo Pharmaceutical. With respect to an obviousness analysis, the Federal Circuit states that "[a]s an initial matter, an invention can often be the recognition of a problem itself" Leo Pharmaceutical at 11. In Leo Pharmaceutical, "[t]he problem was not known, the possible approaches to solving the problem were not known or finite, and the solution was not predictable. Therefore, the claimed invention would not have been obvious to try to one of ordinary skill in the art." 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
	While Sampietro does teach compositions comprising a preservative, including benzalkonium chloride, these are alternative embodiments and are not required.  As set forth above, a composition comprising moxifloxacin which are preservative free and a composition comprising prednisolone PO4 and bromfenac which is preservative free.  Thus, it appears that the prior art already recognized that these components could be formulated preservative free. 
 
103 over Sampietro in view of Painchaud
Applicant argues:
Claims 4 and 14 depend from and include all of the elements of claims 1 and 10, respectively, and recite additional elements of particular advantage and utility. The asserted reference Sampietro does not meet all of the elements of claims 1 and 10, much less the combination of elements of claims 4 and 14. 

Examiner's response:
The above argument has been carefully considered and has not been found persuasive.
Applicant has not independently argued the merits of this rejection.  Arguments regarding Sampietro have been addressed above.  Therefore, the rejection is maintained for the reasons set forth on the record and for those set forth in the response to the arguments above.

Conclusion
Claims 1-5 and 10-15 are rejected.
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/RR/             Examiner, Art Unit 1628                                                                                                                                                                                           
/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628